
	

113 HR 5209 IH: Avonte's Law Act of 2014
U.S. House of Representatives
2014-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5209
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2014
			Mr. King of New York (for himself, Ms. Meng, Mr. Grimm, Mr. Israel, and Mrs. McCarthy of New York) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To establish a grant program to help State and local law enforcement agencies reduce the risk of
			 injury and death relating to the wandering characteristics of some
			 children with autism and other disabilities.
	
	
		1.Short titleThis Act may be cited as the Avonte's Law Act of 2014.
		2.Grant program to reduce injury and death relating to the wandering and safety of individuals with
			 disabilitiesTitle I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3711 et seq.) is
			 amended by adding at the end the following:
			
				LLGrant program to reduce injury and death relating to the wandering and safety of individuals with
			 disabilities
					3021.Program authorized
						(a)In generalThe Attorney General may make grants to law enforcement agencies to—
							(1)reduce the risk of injury and death relating to the wandering characteristics of some individuals
			 with autism and other disabilities; and
							(2)safeguard the well-being of individuals with disabilities during interactions with law enforcement.
							(b)Uses of fundsA grant awarded under this section shall be—
							(1)distributed directly to a law enforcement agency; and
							(2)used to—
								(A)provide education and resources to law enforcement agencies, first responders, schools, clinicians,
			 and the public in order to—
									(i)reduce the risk of wandering by individuals with autism or other disabilities;
									(ii)help to identify signs of abuse in individuals with autism or other disabilities;
									(iii)increase personal safety and survival skills for individuals with autism or other disabilities; and
									(iv)facilitate effective communication with individuals who have communication-related disabilities,
			 including the use of assistive communication techniques and technology;
									(B)provide training and emergency protocols for school administrators, staff, and families;
								(C)provide response tools and training for law enforcement and search-and-rescue agencies, including—
									(i)tracking technology;
									(ii)reverse 911 technology;
									(iii)assistive communication technology;
									(iv)Endangered Missing Advisories; and
									(v)Federal search-and-rescue guidelines for special needs children; or
									(D)provide response tools and training to law enforcement agencies in order to recognize and respond
			 to individuals with intellectual and developmental disabilities.
								(c)Standards and best practices for use of tracking devices
							(1)Establishment
								(A)In generalNot later than 120 days after the date of enactment of this part, the Attorney General, in
			 consultation with the Secretary of Health and Human Services and leading
			 research, advocacy, self-advocacy, and service organizations, shall
			 establish standards and best practices relating to the use of tracking
			 technology to monitor children with autism and other disabilities.
								(B)RequirementsIn establishing the standards and best practices required under subparagraph (A), the Attorney
			 General—
									(i)shall determine—
										(I)the criteria used to determine which individuals would benefit from the use of a tracking device;
			 and
										(II)who should have direct access to the tracking system; and
										(ii)may establish standards and best practices the Attorney General determines are necessary to the
			 administration of a tracking system, including procedures in order to—
										(I)safeguard the privacy of the data used by the tracking device such that—
											(aa)access to the data is restricted to agencies determined necessary by the Attorney General; and
											(bb)use of the data is solely for the purpose of preventing injury or death;
											(II)develop criteria to determine whether use of the tracking device is the least restrictive
			 alternative in order to prevent risk of injury or death prior to issuing
			 the tracking device, including the previous consideration of less
			 restrictive alternatives;
										(III)provide training for law enforcement agencies to recognize signs of abuse in their interactions
			 with applicants;
										(IV)protecting the civil rights and liberties of children with disabilities who use tracking devices,
			 including their rights under the Fourth Amendment of the Constitution of
			 the United States;
										(V)establish a complaint and investigation process to address—
											(aa)incidents of noncompliance by grant recipients with the best practices established by the Attorney
			 General or other applicable law; and
											(bb)use of a tracking device over the objection of a child with a disability; and
											(VI)the role which State agencies responsible for providing services to children with developmental
			 disabilities and State agencies responsible for child protective services
			 should have in the administration of a tracking system.
										(2)Required compliance
								(A)In generalEach law enforcement agency that receives a grant under this section shall comply with any
			 standards and best practices relating to the use of tracking devices as
			 established by the Attorney General under paragraph (1), in consultation
			 with the Secretary of Health and Human Services and leading research,
			 advocacy, self-advocacy, and service organizations.
								(B)Determination of complianceThe Attorney General, in consultation with the Secretary of Health and Human Services, shall
			 determine whether a law enforcement agency that receives a grant under
			 this section acts in compliance with the requirement described in
			 paragraph (1).
								(3)Applicability of standards and best practicesThe standards and best practices established by the Attorney General under paragraph (1) shall
			 apply only to the grant program authorized under this part.
							3022.ApplicationsTo request a grant under section 3021, the head of a law enforcement agency shall submit an
			 application to the Attorney General in such form and containing such
			 information as the Attorney General may reasonably require.
					3023.DefinitionsIn this part—
						(1)the term child means an individual who is less than 18 years of age;
						(2)the term Indian tribe has the same meaning as in section 4(e) of the Indian Self-Determination and Education Assistance
			 Act (25 U.S.C. 450b(e));
						(3)the term law enforcement agency means an agency of a State, unit of local government, or Indian tribe that is authorized by law or
			 by a government agency to engage in or supervise the prevention,
			 detection, investigation, or prosecution of any violation of criminal law;
						(4)the term State means each of the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, the United
			 States Virgin Islands, American Samoa, Guam, and the Northern Mariana
			 Islands; and
						(5)the term unit of local government means a county, municipality, town, township, village, parish, borough, or other unit of general
			 government below the State level.
						3024.Authorization of appropriationsThere are authorized to be appropriated to carry out this part $10,000,000 for each of fiscal years
			 2015 through 2019..
		
